DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This is the initial Office Action based on the 16/537,534 application filed on 08/10/2019.
Claims 1-17 are currently pending and have been fully considered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-17 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Okorogu et al. (US 2010/0186818).
Addressing claim 1, Okorogu discloses a light concentrator for receiving light for generating solar power (claim 1), the concentrator comprising:
	a holographic optical element (HOE) separator for separating the light into separated bands, 

	a multiple HOE reflector for reflecting the concentrated bands as reflected bands, and
	a photovoltaic (PV) cell for receiving the reflected bands and generating the solar power, the PV cell being a multiple junction PV cell, the PV cell having multiple junctions for receiving the reflected bands.

Addressing claims 2-17, please see claims 2-17, respectively, as claims 2-17 of Okorogu recite the limitations of present claims 2-17 verbatim.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BACH T DINH whose telephone number is (571)270-5118. The examiner can normally be reached Mon-Friday 8:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571)-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/BACH T DINH/Primary Examiner, Art Unit 1726                                                                                                                                                                                                        01/25/2022d and 9